              Case 2:20-cv-06465-JHS Document 4 Filed 01/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN J. BUCKSHAW,                                     :
     Plaintiff,                                       :
                                                      :
         v.                                           :   CIVIL ACTION NO. 20-CV-6442
                                                      :
CLEARWATER POLICE, et al.,                            :
    Defendants.                                       :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

JOHN J. BUCKSHAW,                                     :
     Plaintiff,                                       :
                                                      :
         v.                                           :   CIVIL ACTION NO. 20-CV-6465
                                                      :
MCDONALD’S HAMBURGER                                  :
CORPORATION, et al.,                                  :
    Defendants.                                       :

                                                     ORDER

         AND NOW, this 7th day of January, 2021, upon consideration of John Buckshaw’s

Amended Notice of Removal (Civ. A. 20-6442, ECF No. 1), Notice of Removal (Civ. A.

20-6465, ECF No. 1) and the Court finding there is no basis for removal of the criminal

proceedings cited in either Notice it is ORDERED that:

         1.       The criminal proceeding cited in Buckshaw’s Amended Notice in Civ. A.

20-6442 and/or confirmed from publicly available records, State of Florida v. John J. Buckshaw,

Case No. CTC 99 17479 MOANO is SUMMARILY REMANDED to the County Court of the

Sixth Judicial Circuit of the State of Florida in and for Pinellas County pursuant to 28 U.S.C. §

1455(b)(4).
            Case 2:20-cv-06465-JHS Document 4 Filed 01/07/21 Page 2 of 2




       2.      The criminal proceedings cited in Buckshaw’s Notice in Civ. A. 20-6465 and/or

confirmed from publicly available records, Commonwealth v. Buckshaw, Nos. GC18055249-00,

-01, -02; GC18055252-00, GC18055254-00; GC18055255-00, and GC18055256-00. are

SUMMARILY REMANDED to the County General District Court of Fairfax, Virginia

pursuant to 28 U.S.C. § 1455(b)(4).

       3.      The Clerk of Court shall CLOSE these cases.

                                           BY THE COURT:


                                           /s/Joel H. Slomsky, J.
                                           JOEL H. SLOMSKY, J.
